Case 5:14-cr-00061-gwc Document 37 Filed 11/20/19 Page 1 of 5
                       Case 5:14-cr-00061-gwc Document 37 Filed 11/20/19 Page 2 of 5

AO 245D (Rev. 09/19)    Judgment in a Criminal Case for Revocations
                        Sheet 2- Imprisonment
                                                                                                    Judgment - Page   -=2- of
DEFENDANT: TRAVIS MERRITT
CASE NUMBER: 5:14-cr-61-1


                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
six (6) months. Defendant is to receive federal credit for the time since he was released from state custody on
10/14/2019. This term of imprisonment is to run consecutive to the State of Vermont charges.



    □   The comi makes the following recommendations to the Bureau of Prisons:




    lit The defendant is remanded to the custody of the United States Marshal.

    □   The defendant shall surrender to the United States Marshal for this district:
        □     at   _ _ _ __ _ __ □                     a.m.      □    p.m.    on
        □     as notified by the United States Marshal.

    □   The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
        □     before 2 p.m. on
        □     as notified by the United States Marshal.
        □     as notified by the Probation or Pretrial Services Office.

                                                                      RETURN
I have executed this judgment as follows:




        Defendant delivered on                                                           to

at _ _ _ _ _              _____
                              _                     _ with a ce1iified copy of this judgment.




                                                                                                 UNITED STATES MARSHAL


                                                                             By
                                                                                              DEPUTY UNITED STATES MARSHAL
Case 5:14-cr-00061-gwc Document 37 Filed 11/20/19 Page 3 of 5
Case 5:14-cr-00061-gwc Document 37 Filed 11/20/19 Page 4 of 5
Case 5:14-cr-00061-gwc Document 37 Filed 11/20/19 Page 5 of 5
